Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  November 07, 2017

The Court of Appeals hereby passes the following order:

A18D0147. DANIEL ELLYSON v. LIVINGSTON PROPERTIES
    MANAGEMENT, INC. et al.

      Daniel Ellyson filed an application for discretionary review of the trial court’s
order granting summary judgment to the defendants in this personal injury action. No
discretionary application is required, however, as the grant of summary judgment may
be appealed directly. See OCGA § 9-11-56 (h). In addition, any other non-final
rulings entered in the case may be challenged as part of such a direct appeal. See
OCGA § 5-6-34 (d); Southeast Ceramics v. Klem, 246 Ga. 294, 295 (1) (271 SE2d
199) (1980).
      Under OCGA § 5-6-35 (j), this Court will grant an otherwise timely
discretionary application if the lower court’s order is subject to direct appeal.
Accordingly, this application is hereby GRANTED. The applicant shall have 10 days
from the date of this order to file a notice of appeal with the trial court, if he has not
already done so.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          11/07/2017
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.